              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT NATHANAL JARVIS,   :
            Petitioner,   :                  1:19-cv-0084
                          :
     v.                   :                  Hon. John E. Jones III
                          :
PA STATE ATTORNEY GENERAL,:
             Respondent.  :

                                  ORDER

                             January 15, 2019

      NOW THEREFORE, upon consideration of the petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (Doc. 1), and in accordance with the Court’s

Memorandum of the same date, it is hereby ORDERED that:

      1.    The petition for writ of habeas corpus (Doc. 1) is DISMISSED. See
            R. Governing §2254 Cases R. 4.

      2.    The Clerk or Court is directed to NOTIFY the Petitioner and CLOSE
            this case.

      3.    There is no basis for the issuance of a certificate of appealability. See
            28 U.S.C. §2253(c).


                                      s/ John E. Jones III
                                      John E. Jones III
                                      United States District Judge
